DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/603,084
Claims 1-7, 14, 34, and 56-58 are subject to an Election of Species Requirement.  Claims 1 and 3-7, 14, 34, and 56 are currently amended.  Claim 2 is original.  Claims 57-58 are new.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicants must elect (1) at least one species from genus Formula I of claim 1, wherein all variables are specifically defined; AND (2) at least one species of “Retina-associated disease” from claim 1.  Claims 14 and 34 contain embodiments of formula I from which Applicants can choose.  Furthermore, pages 70-72 of the Specification contain embodiments of formula I from claim 1 from which Applicants can choose.  Claim 2 contains species of “retina-associated diseases” from which Applicants can choose.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all the claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:

	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of formula I from claim 1 are not regarded as being of similar nature because: (1) the alternative species of formula I do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.
The alternative species of formula I do not all share a common structure at least due to the embodiments of variable A and the embodiments permitting R3 and R4 to be 1-6alkyl OR to join together to form a –CH2-CH2- group.  For example, a compound 1 wherein variable A is O and R3 and R4 are each H is structurally distinct from/does not share a common structure with a compound 2 wherein variable A is –CH2- and R3 and R4 are each joined together to form a –CH2-CH2- group.
Furthermore, the artisan could not substitute a compound 1 for a compound 2 and expect that the substituted compound would behave in the same manner as the replaced compound given the structural differences, above.  Therefore, the alternative species of formula I from claim 1 do not all belong to a recognized class of chemical compounds.
Furthermore, the alternative species of “retina-associated disease” of claim 1 do not all share a common theme or structure.  For example, the “retina associated disease” “dry age-related macular degeneration” (claim 2) does not share a common theme/structure with the species “retinopathy of prematurity” (claim 2) since each has different etiologies and responds differently, if at all, to different medical treatments.
The artisan could not substitute “dry age-related macular degeneration” for “retinopathy of prematurity” (claim 2) and expect that one would behave as the other given that each species of “retina-associated disease” has different etiologies and responds differently, if at all, to different medical treatments.  Therefore, the alternative species of “retina-associated disease” do not all belong to a recognized class of chemical compounds.
During a telephone conversation with Heather Kissling, Applicants’ Representative on May 19, 2021, a provisional election was made without traverse to prosecute the species of “dry age-related macular degeneration” from claim 2 and the 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
**SEE NEXT PAGE FOR FIRST ACTION ON THE MERITS**

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of “dry age-related macular degeneration” from claim 2 and the species of formula I from claim 14, in the oral election of May 19, 2021, is acknowledged.
A search for Applicants elected species and the full scope of base independent claim 1 did not retrieve any prior art reference.  Furthermore, a review of said results by inventor and assignee/owner name search did not retrieve any double patent or prior art reference.  See “SEARCH 6” through “SEARCH 10” in enclosed search notes.
Furthermore, a review by inventor and assignee/owner name search of PALM and PE2E SEARCH Databases did not retrieve any double patent or prior art references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Therefore, the attached Election of Species Requirement (see above) is withdrawn, since the claims are free of the prior art.
All claims have been examined on the merits.
Current Status of 16/603,084
Claims 1-7, 14, 34, and 56-58 are subject to an Election of Species Requirement.  Claims 1 and 3-7, 14, 34, and 56 are currently amended.  Claim 2 is original.  Claims 57-58 are new.
Priority
Applicants identify the instant application, Serial #:  16/603,084, filed 10/04/2019, as a national stage entry of PCT/US18/26091, International Filing Date: 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/03/2021 and 12/17/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 2 is objected to for not having -- selected -- immediately in front of “from the group consisting of” to make a correct Markush alternative limitation.
This objection can be rendered moot by adding -- selected -- in the location as described, above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7
Claim 3 recites the limitation “indanyl” which is illustrated as 
    PNG
    media_image1.png
    186
    219
    media_image1.png
    Greyscale
 , as an embodiment for R1.2.  There is insufficient antecedent basis for this limitation in the base claim 1.
As drafted, “indanyl” for R1.2 of claim 3 renders the metes and bounds of claim 3 undefined (hence rendering claim 3 indefinite) since the artisan is not certain how/where Applicants have antecedent basis for “indanyl” in R1.2 of base claim 1 or claim 3.
R1.2 of claims 4-6 are similarly rejected as containing “indanyl” since these claims depend on claim 1 but do not remedy the rationale underpinning the rejection(s).
This rejection could be overcome if Applicants revised R1.2 of base claim 1 to permit the “aromatic or non-aromatic C9-10 bicyclic ring to optionally [emphasis added] have one or two carbon atoms being replaced by N, O, or S”.  Right now, base claim 1’s R1.2 mandates that if there is an aromatic or non-aromatic C9-10 bicyclic ring, then said ring must have one or two carbons replaced by N, O, or S.  This mandate precludes the all carbon “indanyl”.
Claim 4 recites the limitation "piperidinyl" as an embodiment of R1.  There is insufficient antecedent basis for this limitation in the base claim 1.
As drafted, “piperidinyl” for R1 of claim 4 renders the metes and bounds of claim 4 undefined (hence rendering claim 4 indefinite) since the artisan does not understand 1 of base claim 1 (or claim 4).
R1 of claim 5 is similarly rejected as containing “piperidinyl” since this claim depends on claim 1 but does not remedy the rationale underpinning the rejection(s).
	This rejection can be rendered moot by deleting “piperidinyl” from R1 of claim 4-5.
Claim 7 recites various illustrated moieties for variables R1 and R2.  There is insufficient antecedent basis for these limitations in the base claim 1.
As drafted, these illustrations render the metes and bounds of claim 7 undefined (hence rendering claim 7 indefinite) since the artisan does not know to what antecedent basis variables (such as X1 and X2) in these illustrations find antecedent basis in either claim 1 or 7.
This rejection can be rendered moot by canceling claim 7.  Alternatively, replacing X1 and X2 as relevant with squiggly marks to show points of attachment of R1 and R2 to the core genus compound from claim 1 could render this rejection moot.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-6, 14, 34, and 57-58 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further 
Dependent claim 3 contains an embodiment permitting an optionally substituted 1-aminocyclopentyl for variable R1.  The optional substituent results in dependent claim 3 not further limiting base claim 1 since R1 of base claim 1 deleted the embodiment permitting an optionally substituted 1-aminocyclopentyl.
This rejection will be rendered moot once Applicants delete “optionally substituted with methyl-oxadiazolyl” from 1-aminocyclopentyl of R1 in claim 3.
Dependent claim 3 contains “indanyl” 
    PNG
    media_image1.png
    186
    219
    media_image1.png
    Greyscale
 as an embodiment for R1.2.   This results in claim 3 not further limiting base claim 1 since claim 1’s R1.2 does not permit an aromatic carbocycle with no heteroatoms in the ring backbone.
R1.2 of claims 4-6 are similarly rejected as containing “indanyl” since these claims depend on claim 1 but do not remedy the rationale underpinning the rejection(s).
This rejection could be overcome if Applicants revised R1.2 of base claim 1 to permit the “aromatic or non-aromatic C9-10 bicyclic ring to optionally [emphasis added] have one or two carbon atoms being replaced by N, O, or S”.  Right now, base claim 1’s R1.2 mandates that if there is an aromatic or non-aromatic C9-10 bicyclic ring, then said 
Dependent claim 4 recites the limitation "piperidinyl" as an embodiment of R1.  However, this results in claim 4 not further limiting base claim 1 since R1 of claim 1 does not permit “piperidinyl”.
R1 of claim 5 is similarly rejected as containing “piperidinyl” since this claim depends on claim 1 but does not remedy the rationale underpinning the rejection(s).
	This rejection can be rendered moot by deleting “piperidinyl” from R1 of claims 4-5.
Dependent claims 14 and 34 contain illustrated species purportedly of base claim 1 which have methylene-phenyl of R2 that are further substituted.
However, these “further substitutions” (methyl and chlorine) are not permitted by R2 of amended base claim 1 and thus claims 14 and 34 do not further limit base claim 1.
Claims 57-58 depend on claims 14 and 34 but fail to remedy the rejections against claims 14 and 34 and are therefore similarly rejected.
Canceling claims 14, 34, and 57-58 will remedy this rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claim 2 is objected to for not containing -- selected -- immediately before “from the group consisting of” (see “Claim Objections” section, above).
Claims 3-7, 14, 34, and 57-58 are not presently allowable as written.
Claims 1 and 56 are presently allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of genus formula 1 from claim 1.
The reference GRUNDI (WO 2010/115836 A1, referenced in IDS of 12/17/2020), discloses the compound:  
    PNG
    media_image2.png
    397
    458
    media_image2.png
    Greyscale
 (see Example 210 on page 114), wherein A is –CH2-.
However, GRUNDI is a close art, and not a prior art reference, since it contains a substituted (methyl and chlorine substituents) phenyl of the C1alkylene-phenyl moiety at instant variable R2.  However, base independent claim 1 (upon which all other claims depend) no longer permits (Applicants deleted) R2 to be further substituted.  Furthermore, the GRUNDI compound has a further substituted NHheteroaryl at R1, which claim 1 no longer permits.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying GRUNDI to arrive at the instantly claimed invention.
As discussed with Applicants’ Representative on June 18, 2021, revising base claim 1 to permit R2 to optionally contain further substituents will very likely permit application of various prior art references (and perhaps double patent art references)—see, for example, GRUNDI (close) art reference, above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625